Citation Nr: 0841833	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for multiple extremity 
arthritis secondary to service-connected disability of 
postoperative excision of exostosis from navicular of the 
right foot. 

2.  Entitlement to service connection for major depressive 
disorder secondary to service-connected disability of 
postoperative excision of exostosis from navicular of the 
right foot. 

3.  Entitlement to service connection for left postoperative 
iatrogenic varus hind foot, cavus foot and sural nerve injury 
secondary to service-connected disability of postoperative 
excision of exostosis from navicular of the right foot. 

4.  Entitlement to service connection for bilateral hip 
disorder secondary to service-connected disability of 
postoperative excision of exostosis from navicular of the 
right foot. 

5.  Entitlement to service connection for a low back 
disorder, claimed as low back pain, secondary to service-
connected disability of postoperative excision of exostosis 
from navicular of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1989.  The veteran's DD 214 shows that the veteran also had 
three months of prior active duty service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board notes that the veteran requested  the RO to reopen 
the claims of entitlement to service connection for low back 
pain, a left foot condition, arthritis, a bilateral hip 
condition and major depression all secondary to his service 
connection right foot disability in September 2003 after a 
denial of those claims in August 2003.  It appears that the 
RO treated the statement as a new claim and not a notice of 
disagreement to the rating decision in August 2003.  The 
veteran did not file a notice of disagreement within the one 
year from the August 2003 rating decision.  Accordingly, the 
August 2003 rating decision is final.  Following a final 
determination, the law requires the presentation of evidence 
that is both new and material in order to reopen a claim to 
consider it on its merits.  38 C.F.R. § 3.156.  In the 
present case, the RO erred in considering entitlement to 
service connection for multiple extremities arthritis, major 
depression and a bilateral hip disability on its merits.  
Instead, the RO should have adjudicated the issue of whether 
new and material evidence has been submitted sufficient to 
reopen the veteran's previously disallowed claim.  As the 
Board cannot adjudicate this issue in the first instance, a 
remand is necessary.

Furthermore, the RO did not provide proper notice to the 
veteran for his claim to reopen as the VCAA letter dated in 
September 2003 only discussed how to show entitlement to the 
underlying claim.  The RO did not discuss the requirements of 
the veteran providing new and material evidence and did not 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the Board observes that evidence associated with 
the veteran's claims folder indicates that he has been 
granted disability benefits in August 2004 from the Social 
Security Administration (SSA).  See SSA decision dated in 
August 2004; see also August 2008 Board Hearing Transcript at 
6.  The Court of Appeals for Veterans Claims (Court) has held 
that SSA records cannot be unilaterally deemed irrelevant by 
VA because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  In the present case, the August 2004 
SSA decision listed the veteran's disabilities, which were 
considered "severe" under the Social Security Act, which 
included the veteran's left foot and depression.  It is not 
clear whether the veteran's outstanding SSA records contain 
evidence pertaining to his other outstanding claims on 
appeal.  However, since there is no indication to the 
contrary, the Board concludes that a remand is necessary to 
obtain any SSA associated with the determination.

Accordingly, the case is REMANDED for the following action:


1.	Provide the veteran with VCAA notice as 
to the issues of whether new and 
material evidence has been submitted 
which is sufficient to reopen the 
previously disallowed claims of 
entitlement to service connection for 
multiple extremities arthritis, major 
depression,  left postoperative 
iatrogenic varus hind foot, cavus foot 
and sural nerve injury, a low back 
disorder, and bilateral hip disorder 
all secondary to service-connected 
disability of postoperative excision of 
exostosis from navicular of the right 
foot.  Such letter should specifically 
provide notice regarding what evidence 
and information is necessary to reopen 
his claims of service connection for 
his claimed disabilities and the 
reasons for the previous denial of each 
claim.  See 38 C.F.R. § 3.156; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  


2.	The RO should obtain copies of the 
records on which the August 2004 SSA 
disability benefit determination was 
based as well as copies of any previous 
SSA disability benefit determinations 
and the records on which such 
determinations were based.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
adjudicate the issues of whether new 
and material evidence has been 
submitted which is sufficient to reopen 
the previously disallowed claims of 
entitlement to service connection for 
multiple extremities arthritis, major 
depression and bilateral hip disorder 
secondary to service-connected 
disability of postoperative excision of 
exostosis from navicular of the right 
foot and readjudicate the issues of 
whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for 
low back pain and left postoperative 
iatrogenic varus hind foot, cavus foot 
and sural nerve injury secondary to his 
service-connected disability of 
postoperative excision of exostosis 
from navicular of the right foot.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




